Citation Nr: 0026963	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  94-12 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disorder.  

2.  Entitlement to a disability rating greater than 10 
percent for tinea versicolor, tinea pedis, and tinea manuum.  

3.  Entitlement to a disability rating greater than 20 
percent for osteoarthritis of the left ankle.    

4.  Entitlement to a disability rating greater than 10 
percent for post-traumatic stress disorder (PTSD) before July 
23, 1998.

5.  Entitlement to a disability rating greater than 30 
percent for PTSD as of July 23, 1998.  


REPRESENTATION

Appellant represented by:	AMVETS
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty from December 1966 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in June 1993, 
November 1995, and June 1997 by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board notes that, in his November 1993 substantive 
appeal, the veteran requested a hearing before a member of 
the Board.  In a January 1994 statement, he indicated that he 
changed his mind and wished to have a personal hearing at the 
RO.  

In July 1997, the RO issued the veteran a statement of the 
case with respect to its decision that there was no new and 
material evidence to reopen the veteran's claim for service 
connection for residuals of weight loss in May 1995.  The RO 
did not receive any communication from the veteran or his 
representative that could be construed as a substantive 
appeal within the appropriate time period.  38 U.S.C.A. 
§ 7105(d)(3) (West 1991); 38 U.S.C.A. § 20.302(b) (1999).  
Accordingly, that issue is not currently before the Board.  
38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.    



FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
any of the veteran's currently diagnosed pulmonary disorders 
and his period of active duty service or to any service-
connected disability.    

2.  With respect to the skin disability, the veteran's 
subjective complaints include constant itching over nearly 
the entire body, even with medications, as well as occasional 
cracking and peeling skin.  Objective evidence confirms 
chronic, active tinea pedis with onychomycosis of the 
toenails, scale on the hands without active flaring of tinea 
manuum, and moderate to severe xerosis, or dry skin, over the 
trunk and extremities.  There is no objective evidence of 
extensive lesions or marked disfigurement.        

3.  The veteran's left ankle disability is currently 
receiving the maximum evaluation for limitation of motion.  
There is some evidence of ankle tenderness.  There is no 
objective evidence of swelling, redness, deformity, 
instability, or crepitus.      

4.  With respect to the veteran's disability from PTSD before 
July 23, 1998, the record reflects subjective complaints 
including anxiety, depression, fearfulness, a dislike for 
crowded places, regular nightmares with difficulty sleeping, 
emotional distress when reminded of the war, angry outbursts, 
irritability, hypervigilance, exaggerated startle response, 
and problems with concentration.  Objective findings include 
mild anxiety with moderately pressured speech, depression, 
guilt, and well-controlled underlying paranoid trends.  There 
is no evidence of delusions, hallucinations, suicidal 
ideation, impaired judgment, cognitive deficits, psychogenic 
amnesia, diminished interest in significant activities, or 
restricted affect.  The PTSD is characterized as mild. 

5.  As to social and occupational impairment before July 23, 
1998, the veteran denies having any significant social 
interaction outside his family.  In addition, he reports 
missing work two to three times a month due to PTSD symptoms 
and being unable to work around a lot of people.  However, 
the evidence throughout this time period shows that the 
veteran is married to his wife of many years.  He reports 
having a good relationship with her and their children, as 
well as other family members.  Moreover, the evidence 
reflects a solid work history without evidence of impairment 
due to PTSD.

6.  Based on the evidence of record, application of either 
version of the rating criteria for PTSD effective as of 
November 7, 1996 fails to support a disability rating greater 
than 10 percent for the veteran's service-connected PTSD 
before July 23, 1998.

7.  As of July 23, 1998, the veteran confirms the same status 
as to family relationships and employment.  He reports being 
active in his church and coaching his son's football team, 
though he gave this up for unrelated reasons.  His subjective 
complaints are also unchanged, except for some increased 
irritability.  Although findings from the July 1998 VA 
outpatient psychiatric evaluation were interpreted as 
reflecting moderate symptoms, the October 1999 VA psychiatric 
evaluation report shows mild symptoms that were basically 
unchanged from previous examinations.   

8.  Based on the evidence of record, application of either 
version of the rating criteria for PTSD effective as of 
November 7, 1996 fails to support a disability rating greater 
than 30 percent for the veteran's service-connected PTSD from 
July 23, 1998.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a pulmonary disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).    

2.  The criteria for a rating in excess of 10 percent for 
tinea versicolor, tinea pedis, and tinea manuum have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1-4.7, 4.20, 4.21, 4.118, Codes 7806, 7813 
(1999).      

3.  The criteria for entitlement to a disability rating 
greater than 20 percent for osteoarthritis of the left ankle 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5271 (1999).     

4.  Neither rating criteria for PTSD effective before or as 
of November 7, 1996 is more favorable to the veteran based on 
the evidence of record.  38 C.F.R. §§ 4.126, 4.130, 
Diagnostic Code 9411 (1999); 38 C.F.R. §§ 4.129, 4.132, 
Diagnostic Code 9411 (1996).   

5.  The criteria for entitlement to a disability rating 
greater than 10 percent for PTSD before July 23, 1998 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.126, 4.130, Diagnostic 
Code 9411 (1999); 38 C.F.R. §§ 4.129, 4.132, Diagnostic Code 
9411 (1996).  

6.  The criteria for entitlement to a disability rating 
greater than 30 percent for PTSD as of July 23, 1998 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 4.1-4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 
(1999); 38 C.F.R. §§ 4.129, 4.132, Diagnostic Code 9411 
(1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Pulmonary Disorder

The veteran seeks entitlement to service connection for a 
pulmonary disorder on a variety of bases.  He alleges that 
the disorder is directly due to service, is due to his 
service-connected skin disability, or is due to tobacco use 
in service.  The Board will address each theory in turn. 

1.  Due to Tobacco Use in Service

The veteran generally alleges that he had a pulmonary 
disorder as a result of tobacco use in service.  Generally, 
it is possible to establish direct service connection for a 
disorder claimed related to tobacco use if the evidence 
demonstrates that the disability resulted from the in-service 
use of tobacco.  See VAOPGCPREC 2-93; Explanation of 
VAOPGCPREC 2-93 dated January 1993.  In addition, service 
connection may be granted for tobacco-related disability on 
the basis that such disability is secondary to nicotine 
dependence that arose from a veteran's tobacco use during 
service, e.g., if service connection for nicotine dependence 
is established.  38 C.F.R. § 3.310(a); VAOPGCPREC 19-97.  

However, subsequently passed legislation prohibits service 
connection of a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during the veteran's service. 
38 U.S.C.A. § 1103 (West Supp. 2000).  This new section 
applies only to claims filed after June 9, 1998.  

In this case, the RO received the veteran's claim for a 
pulmonary disorder due to tobacco use in service in August 
1998.  Therefore, the prohibition against service connection 
for injury or disease attributable to use of tobacco in 
service applies.  Moreover, in the December 1998 rating 
decision, the RO denied service connection for nicotine 
dependence.  The veteran did not appeal that decision, which 
therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103.  Accordingly, there is 
no legal basis on which the Board may at this time grant 
service connection for a pulmonary disorder due to tobacco 
use.  See Cacalda v. Brown, 9 Vet. App. 261, 265 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); accord 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 
Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).   

2.  Direct and Secondary Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994) (specifically addressing claims based 
ionizing radiation exposure). 

Service connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology. Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question. Id.      

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including sarcoidosis).  

In addition, a disability is service connected if it is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).  In those 
circumstances, compensation is allowable for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen, 7 
Vet. App. at 448.   

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Secondary service connection claims must also be well 
grounded.  38 U.S.C.A. § 5107(a); Wallin v. West, 11 Vet. 
App. 509, 512 (1998); Locher v. Brown, 9 Vet. App. 535, 538 
(1996); Jones v. Brown, 7 Vet. App. 134, 136-38 (1994).  A 
secondary service connection claim is well grounded only if 
there is medical evidence to connect the asserted secondary 
disorder to the service-connected disability.  Velez v. West, 
11 Vet. App. 148, 158 (1998).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well-grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

In this case, the medical evidence shows diagnoses including 
chronic obstructive pulmonary disease, chronic bronchitis, 
right apical pleural thickening, probable left lingular 
granuloma, cor pulmonale, and hilar adenopathy suggestive of 
sarcoidosis.  This evidence satisfies the first requirement 
for a well-grounded claim.  

The Board notes that there is no evidence of record showing 
that the veteran had sarcoidosis to a compensable degree 
within one year after his separation from service.  
Accordingly, the presumption of in-service incurrence is not 
for application.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. 
§ 3.307(a)(3).

As to the second requirement, in the context of direct 
service connection, the veteran generally asserts that he had 
pulmonary problems in service.  For purposes of determining 
whether the claim is well grounded, the Board presumes the 
truthfulness of his assertion.  Arms, 12 Vet. App. at 193; 
Robinette, 8 Vet. App. at 75; King, 5 Vet. App. at 21.    

However, the Board ultimately finds that the veteran's claim 
for service connection on a direct basis is not well grounded 
because there is no competent medical evidence of a nexus 
between the current pulmonary disorder and his period of 
active duty service.  Service medical records reflect 
treatment for nasal congestion, with no pulmonary diagnosis.  
The separation physical examination was included normal lung 
findings and a normal chest X-ray study.  Simply put, the 
medical evidence of record contains no opinion that in any 
way relates a pulmonary disorder to service.  Absent such 
evidence, the claim is not well grounded.  Epps, 126 F.3d at 
1468.    

In a January 1995 statement, the veteran's spouse related 
that the veteran had experienced pulmonary problems since his 
separation from service.  The Board acknowledges that service 
connection may be established on the basis of continuity of 
symptomatology after service.  38 C.F.R. § 3.303(b); Savage, 
10 Vet. App. at 496-97.  However, this analysis still 
requires that the disorder in question was observed in 
service.  Service medical records do not reflect any 
pulmonary disorder observed in service.  Even if some 
pulmonary disorder had been observed in service, the 
provisions of 38 C.F.R. § 3.303(b) do not relieve a veteran 
of the burden of providing a medical nexus in order to 
establish a well grounded claim.  Rather, a veteran diagnosed 
with a chronic disorder must still provide a medical nexus 
between the current disorder and the putative continuous 
symptomatology.  Voerth v. West, 13 Vet. App. 117, 120 
(1999); McManaway v. West, 13 Vet. App. 60, 66 (1999).  As 
discussed above, there is no such medical evidence of record.   

Similarly, the veteran's claim for service connection on a 
secondary basis is not well grounded.  The veteran alleges 
that his pulmonary disorder is the result of weight gain 
experienced when he was advised to avoid sweating, which 
aggravated his skin disability.  Therefore, he contends that 
the pulmonary disorders are proximately due to or the result 
of the service-connected skin disability.  However, there is 
no medical evidence that supports his contention that would 
make the claim well grounded.  Velez, 11 Vet. App. at 158.  
In fact, the July 1997 VA examiner specifically stated that 
the diagnosed disorder, chronic obstructive pulmonary 
disease, was not caused or aggravated by the veteran's 
obesity.    

The Board emphasizes that there is no evidence to suggest 
that either the veteran or his spouse is a medical 
professional.  Therefore, neither person is competent to 
offer an opinion on a matter that requires medical knowledge, 
such as a determination of etiology.  Grottveit, 5 Vet. 
App. at 93; Espiritu, 2 Vet. App. at 494.  Accordingly, the 
personal opinion of either individual is insufficient to 
constitute competent medical evidence required to establish a 
well-grounded claim. 

Under these circumstances, the Board finds that the veteran 
has not submitted a well-grounded claim for service 
connection for a pulmonary disorder.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102; Epps, 126 F.3d at 1468.  Therefore, the 
duty to assist is not triggered and VA has no obligation to 
further develop the veteran's claim.  Epps, 126 F.3d at 1469; 
Morton, 12 Vet. App. at 486; Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).

If the veteran wishes to complete his application for service 
connection for a pulmonary disorder, he should submit medical 
evidence that shows that some current pulmonary disorder is 
related in some way to service or to a service-connected 
disability.  38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. at 
77-80. 


Increased Rating Claims

Where a disability has already been service connected and 
there is a claim for an increased rating, as in the veteran's 
claim for an increased rating for his skin disability, a mere 
allegation that the disability has become more severe is 
sufficient to establish a well-grounded claim.  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  In addition, when a 
claimant is awarded service connection for a disability and 
subsequently appeals the RO's initial assignment of a rating 
for that disability, as is the case for the claims for 
increased ratings for PTSD and osteoarthritis of the left 
ankle, the claim continues to be well grounded as long as the 
rating schedule provides for a higher rating and the claim 
remains open.  Shipwash v. Brown, 8 Vet. App. 218, 224 
(1995).  Accordingly, the Board finds that the veteran's 
claims for increased ratings are well grounded.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102.  The Board is also satisfied 
that all relevant facts have been properly and sufficiently 
developed to address the issue at hand.

Factual Background

The RO originally established service connection for tinea 
versicolor, tinea pedis, and tinea manuum in a June 1986 
rating decision, issued pursuant to the Board's March 1986.  
In a February 1988 rating decision, the RO granted a 10 
percent disability evaluation effective from the date of the 
original claim in 1984.  

In December 1992, the veteran requested an increase in the 
disability rating.  He alleged that he experienced itching 
and peeling skin with lesions all over the upper body.  Also 
at that time, he claimed service connection for a left ankle 
disorder.  He related that the ankle had limited range of 
motion with pain and swelling.  

VA outpatient medical records dated in December 1992 showed 
that the veteran continued to use several medications to 
treat skin conditions on the feet, hands, and body.  
Examination was significant for ichthyform dermatitis.    

The veteran underwent a VA general medical examination in 
February 1993.  He reported that, due to symptoms in the 
right ankle, he walked with more weight on his left side.  He 
used various ointments and lotions for his skin disability.  
Examination of the ankles revealed no swelling, redness, 
tenderness, deformity, or lateral instability.  Motion 
testing of the left ankle showed dorsiflexion to 0 degrees 
and plantar flexion to 20 degrees.  The veteran complained of 
ankle pain when walking on his toes and the lateral edges of 
the feet.  X-rays of the left ankle revealed findings that 
suggested old trauma with an element of disruption to the 
syndesmosis, as well as a suggestion of narrowing of the 
lateral aspect of the ankle mortise.  The diagnosis included 
left ankle syndesmosis widening with associated 
calcifications consistent with old trauma.  

Also in February 1993, the veteran was afforded a VA 
dermatology examination.  He used topical medications on the 
hands and feet to control recurrent flares of tinea pedis and 
tinea manuum.  He was able to control the tinea versicolor 
with use of a medicated shampoo twice a month.  Examination 
revealed diffuse tagged follicular pustules and very small 
papules on the back and upper dorsal arms.  There was also 
extensive perifollicular hyperpigmentation.  There were no 
significant findings on the scalp and face.  The fingernails 
were normal in appearance without onychomycotic changes.  The 
palms were remarkable for a very slight, fine scale diffusely 
over the entire surface with three approximately one to two 
millimeter pits in the palmar crease on the left.  
Examination of the veteran's feet showed extensive, diffuse, 
thick scale over the soles, between the toes, and extending 
onto the heels.  A very fine white scale extended onto the 
ankles and dorsal feet.  The anterior shins revealed a very 
fine white scale consistent with xerosis.  The pertinent 
diagnoses were as follows: (1) folliculitis of the back and 
upper dorsal arms, currently active and mild, with 
significant post-inflammatory hyperpigmentation; (2) history 
of tinea versicolor with no evidence of current active 
disease; (3) history of tinea manuum, current evidence 
suggesting inactive process; (4) history of tinea pedis with 
current thick scale over the soles and between the toes, with 
no toe web maceration, consistent with active tinea pedis; 
and (5) onychomycotic changes in the first and fifth toenails 
bilaterally.  

The RO denied an increased disability rating for the 
veteran's skin disabilities in a June 1993 rating decision.  
The veteran timely appealed that denial.  

In his July 1993 notice of disagreement, he explained that he 
had constant itching, even when he used his medications.  He 
asserted that the skin disorder had spread over his whole 
body and was disfiguring.  In the November 1993 substantive 
appeal, the veteran indicated that he still had tinea 
versicolor and tinea manuum, but they were not as acute.  He 
had tinea versicolor over his entire body.    

The veteran testified at a personal hearing in April 1994 
concerning issues including the skin disability and the left 
ankle disorder.  With respect to the skin disability, he 
related that he had itching on the back and chest as well as 
itching of the feet with occasional cracking between the toes 
and cracking skin at the elbows.  His hands also became very 
dry and itched.  The itching was constant.  His skin 
sometimes peeled.  He also had involuntary muscle reactions 
or jumping on an arm or hand once or twice a week and had 
episodes of burning and itching in the genital area.  With 
respect to the left ankle, the veteran testified that he had 
swelling and weakness in the joint.    

The RO obtained the veteran's VA outpatient medical records 
dated from January 1993 to September 1994.  Notes dated in 
January 1994 showed that he continued to have scaling on the 
feet and hands, as well as moderately severe dry skin.  

Medical records from David M. Lindgren, M.D., dated in 
December 1994 indicated that the veteran complained of left 
ankle pain.  There was no examination of the left ankle.  
Undated notes from an apparently subsequent visit stated that 
the veteran presented for evaluation of the left ankle.  On 
examination, there was tenderness over the anterolateral 
ankle area with mild to moderate synovitis.  Motion testing 
revealed dorsiflexion to neutral only and plantar flexion to 
about 50 degrees.  X-rays showed arthritic spurring around 
the joint.  The diagnosis was mild osteoarthritis of the left 
ankle. 

In April 1995, the veteran submitted a claim for service 
connection for PTSD.  In an August 1995 statement, he related 
having symptoms including nervousness, fearfulness, a dislike 
for crowded places, nightmares, and cold sweats. 

The veteran underwent a VA psychological evaluation in July 
1995.  During the brief clinical interview, he was pleasant 
and cooperative, though he expressed some anger with VA.  He 
had been married and worked in the appraisal and mortgage 
business for 25 years.  He had been with his currently 
employer for two years.  Although he had had several jobs, he 
was never fired.  He denied any legal problems or problems 
with alcohol or drug use.  During testing, the veteran 
described recurrent distressing dreams about once a week, 
experiencing intense emotional distress when exposed to 
reminders of Vietnam, avoidance of thoughts or activities 
that triggered recollections of Vietnam, estrangement from 
people with difficulty making friends, sleep difficulties, 
irritability and angry outbursts, hypervigilance, exaggerated 
startle response, and problems with concentration.  There was 
no convincing evidence of psychogenic amnesia, markedly 
diminished interest in significant activities, or restricted 
range of affect.  Additional test results suggested mild 
anxiety, depression, and guilt.  The examiner concluded that 
the evaluation suggested borderline PTSD symptomatology that 
was mild in nature.       

Also in July 1995, the veteran was afforded a VA psychiatric 
examination.  The examiner reviewed the veteran's claims 
folder, including the psychologist's report, prior to the 
examination.  In addition to symptoms previously described, 
the veteran related that he had crying spells when he thought 
of Vietnam and anxiety and hypervigilance in certain 
situations (e.g., wooded or crowded or confined areas).  He 
socialized with family but had no close friends.  He 
explained that, after returning from Vietnam, he "created 
another person" to handle his anger and stress.  The 
examiner noted that the veteran was neat and clean and had 
good eye contact.  He appeared to be moderately anxious with 
moderately pressured speech.  He seemed mildly depressed.  
There were some underlying paranoid trends that were well 
controlled.  Insight was fair.  There was no evidence of 
delusions, hallucinations, psychomotor retardation, suicidal 
ideation, impaired judgment, or cognitive deficits.  The 
diagnosis was mild PTSD, generalized anxiety disorder, 
atypical personality disorder, and possible dissociative 
disorder.  The examiner commented that despite quite a bit of 
underlying anxiety, fear, and anger, the veteran was employed 
on a full-time basis and handled his other responsibilities 
in a satisfactory manner.  However, his long working hours 
appeared defensive, as if he was avoiding something.  In 
addition, his stress tolerance was not too great.   

In a November 1995 rating decision, the RO established 
service connection for PTSD and assigned a 10 percent 
disability rating.  The veteran timely appealed the 
disability rating assigned.  In his November 1996 substantive 
appeal, he explained that he worked three days a week from 
his home.  Therefore, he did not have to be around people, 
which was difficult due to his PTSD.  The only relationships 
he had were with his wife and children.  

In February 1996, the veteran was afforded a VA orthopedic 
examination.  The veteran continued to have pain, swelling, 
and limitation of motion in the left ankle.  He currently 
walked with somewhat of a "waddle" gait, and he could walk 
a reasonable distance, but that it was painful.  Physical 
examination of the left ankle revealed no swelling and normal 
pulses.  Range of motion testing showed flexion to about 10 
degrees, extension to about 15 degrees, abduction and 
adduction to about 5 degrees, as well as definitely limited 
inversion, and eversion limited primarily due to pain.  X-
rays of the left ankle showed only evidence of old bony 
trauma, with some widening of the distal synchondrosis 
between the distal left tibia and fibula, which was 
essentially unchanged from films taken in February 1993.  

The veteran underwent a VA orthopedic examination in December 
1996.  The examiner reviewed the veteran's records for the 
examination.  The veteran still had pain and swelling in the 
ankle.  He normally took aspirin for pain.  He was on his 
feet about 60 percent of the time for his job.  He had not 
walked significantly in the previous eight or nine months 
mostly due to severe pain.  He also had limitation of ankle 
motion due to pain on use.  The examiner indicated that the 
veteran walked with a slow, broad-based gait.  Testing 
revealed left ankle dorsiflexion to 0 degrees, plantar 
flexion to 10 degrees, and inversion and eversion to 0 
degrees, with complaints of pain on all extremes of motion.  
There was generalized anterior ankle tenderness.  The veteran 
complained of ankle pain when walking on his toes, heels, and 
lateral and medial edges of the feet, and on performing a 
shallow squat.  There was no lateral ankle instability.  X-
rays of the left ankle were unchanged from the February 1996 
films.  The diagnosis included widening of the synchondrosis 
between the left distal tibia and left distal fibula 
consistent with old trauma of the left ankle, post-traumatic 
changes of the left lateral malleolus, and calcification of 
the left distal leg interosseus space.     

In a January 1997 rating decision, the RO established service 
connection for osteoarthritis of the left ankle.  It assigned 
a 10 percent disability rating effective from August 1994.  
In June 1997, the RO issued a rating decision in which it 
corrected the effective date of the award to December 1992 
and increased the disability rating to 20 percent.  The 
veteran timely appealed the disability rating assigned.  

In January 1997, the veteran presented for a personal hearing 
regarding his PTSD disability rating.  He had intrusive 
thoughts or nightmares every day.  He continued to work as an 
appraiser.  He was unable to work around a lot of people.  He 
had worked for the same employer for three and one-half 
years.  The veteran related that he had missed time from work 
due to symptoms of PTSD, two to three times a month on 
average.  He had no significant social interaction other than 
with his family.  He found it difficult to talk about his war 
experiences.  The veteran explained that he got defensive if 
someone approached from where he could not see.  He locked 
his bedroom door at night.  The veteran went to church, 
though he did not socialize with anyone there, and 
occasionally to dinner with his family.  Otherwise, he did 
not have any outside recreational activities.  He played 
cards with his kids and got together with family members.  
The veteran had relationships with his wife, children, 
siblings, and mother-in-law.  He had one good friend who 
called occasionally.  The veteran did not receive any mental 
health treatment.      

The veteran underwent another VA psychiatric examination in 
February 1997.  The examiner reviewed the veteran's medical 
records and claims folder.  He commented that the veteran's 
status appeared to be about the same at the time of the VA 
examination in 1995.  His complaints included nightmares with 
sweating, daily intrusive memories, startle response, 
hypervigilance, avoidance of Vietnamese people and reminders 
of the war, and temper problems.  He was close with his 
family but rather distant with other people.  He had been a 
steady and successful worker.  The examiner indicated that 
the veteran was pleasant, neat in appearance, alert, 
oriented, and cooperative.  His affect appeared to be 
characterized by some tension and anxiety.  He admitted to 
occasional feelings of sadness with crying.  Speech was 
normal in mechanics and content.  Associations were coherent 
and relevant.  There was no evidence of psychosis.  The 
diagnosis was PTSD and possible dissociative disorder.  In an 
addendum to the examination report, the examiner stated that 
psychosocial stressors were mild and assigned a Global 
Assessment of Functioning (GAF) score of 70.   

In July 1997, the veteran underwent a VA dermatology 
examination.  He reported having itching and peeling skin 
over the entire body that flared with sweating.  However, he 
did not actually note a rash at those times.  If he stayed 
cool, the skin could become pruritic, but much less so.  
Peeling occurred when the veteran scratched or rubbed the 
skin.  He used topical medications once a week, which helped 
the itching.  With respect to the hands and feet in 
particular, the veteran had chronic problems with itching, 
scaling, and cracking skin.  His current regimen of topical 
treatments helped significantly.  However, the feet remained 
somewhat dry, scaly, and pruritic.  Physical examination 
revealed no skin abnormalities of the trunk, neck, or 
shoulders to suggest tinea versicolor or dermatitis.  The 
palms showed slight fine white scale.  The feet showed 
lateral toe web scale and maceration with extensive thick 
scaling over the soles.  There was mild distal plane 
onycholysis, yellow-white discoloration, increased subungual 
debris, and hyperkeratosis involving the great, third, and 
fifth toenails of each foot, which was consistent with 
onychomycosis.  The diagnosis was history of tinea versicolor 
with no current evidence of active disease, tinea pedis and 
tinea manuum under good control on the hands but continuing 
to flare over the feet despite treatment, and onychomycosis 
involving the toenails. 

Records dated in July 1998 showed that the veteran presented 
for a VA outpatient psychiatric evaluation for possible 
therapy.  His complaints were largely unchanged.  He 
continued to work as an appraiser.  He was active in his 
church and was a volunteer coach for his son's football team, 
which he gave up due to respiratory problems.  He described 
his family as a tight unit.  The practitioner stated that the 
veteran was well groomed and cooperative.  His affect was 
appropriate to content (i.e., distressed when discussing the 
war or PTSD symptoms), and his mood ranged from normal to 
mildly anxious.  There was no evidence of thought disorder.  
Judgment was intact.  Insight was fair to good.  Testing 
suggested moderate depression.  The diagnosis included PTSD.  
The examiner stated that psychosocial stressors were moderate 
and assigned a current GAF score of 55.  

An additional outpatient PTSD evaluation was also performed 
at that time.  During this evaluation, he reported that his 
nightmares and intrusive memories had worsened in intensity 
and frequency.  He had resulting sleep problems.  The 
practitioner stated that the veteran met the criteria for 
PTSD and added that he had a secondary major depression.  

In a June 1999 rating decision, the RO increased the 
disability evaluation for PTSD to 30 percent effective July 
23, 1998, the date of the outpatient psychiatric evaluation.  

VA outpatient dermatology progress notes dated from April 
1988 to May 1999 showed that the veteran sought intermittent 
treatment and refills of medications for his skin disorders.  
Findings in April 1998 consisted of minimal cracking in the 
creases of the hands and dry skin over the bilateral heels 
and lateral aspects of the feet.  Notes dated in April 1999 
indicated that the examiner found no lesions on the arms, 
back, chest, or abdomen.  The toenails were yellow.   

In October 1999, the veteran underwent a series of VA 
examinations.  During the orthopedic examination, he related 
that he took Aleve and ibuprofen for pain and Arthrotec for 
arthritis.  He had pain in multiple joints, especially the 
ankles.  The February 2000 addendum to the examination, the 
examiner indicated that the left ankle had normal range of 
motion, no swelling, and no crepitus.  He commented that pain 
could significantly limit the veteran's functional ability.  
There was no limitation of motion due to pain on use, 
although there was excess fatigability, incoordination, and 
pain on movement.   

During the October 1999 VA dermatology examination, the 
veteran related that he had outpatient dermatology 
appointments about every six months.  He described a rash 
that covered the entire body, was very pruritic, and involved 
scaling patches on the trunk and upper and lower extremities.  
He used several types of topical medications to control his 
skin disorders.  Examination revealed moderate to sever 
xerosis over the arms, legs, and trunk.  The left buttock had 
a four to five centimeter (cm), poorly marginated, scaling, 
eczematous patch with asteatotic changes over the surface, 
which was consistent with irritant/xerotic dermatitis.  There 
was thick, white scale completely involving the sole of the 
feet, extending in a moccasin distribution bilaterally, with 
maceration and scale extensively involving the toe webs.  All 
toes showed manifestations consistent with onychomycosis.  
The hands were clear, without evidence of onychomycosis or 
tinea manuum.  There were two small, irregular, white macules 
on the inferior aspect of the penile shaft where the veteran 
reported a recent rash.  These macules appeared consistent 
with hypopigmented scars.  There was no evidence of active 
rash.  The diagnosis was tinea pedis of the feet, 
onychomycosis of the toenails, history consistent with tinea 
manuum not currently active, hypopigmented macules on the 
penile shaft consistent with hypopigmented scars without 
evidence of current rash or sufficient evidence to offer a 
diagnosis of the rash, irritant/xerotic dermatitis of the 
left buttock, moderate to severe xerosis of the trunk and 
upper and lower extremities, and history suggestive of tinea 
versicolor with no current flaring.   

Finally, the veteran was afforded a VA psychiatric 
examination.  The claims folder was available for the 
examination.  The veteran reported little or no change in his 
status sine the 1997 VA examination.  He was still employed 
by the real estate company as he had been in the past.  He 
had not pursued any treatment for PTSD.  He continued to have 
nightmares with trouble sleeping and sweats, daily intrusive 
memories with trouble concentrating, avoidance of reminders 
of the war, hypervigilance, and startle response.  He thought 
he was a little more irritable.  The examiner noted that the 
veteran was reasonably neat in appearance, pleasant, alert, 
oriented, and cooperative.  His affect was labile; he was 
tearful at times, and at other times simply anxious.  Speech 
was normal in mechanics and content and associations were 
relevant and coherent.  Intellectual functioning was intact.  
There was no evidence of psychosis or suicidal ideation.  The 
diagnosis was PTSD.  The examiner indicated that psychosocial 
stressors were considered mild and assigned a GAF score of 
70.          

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If a veteran 
has an unlisted disability, it will be rated under a disease 
or injury closely related by functions affected, 
symptomatology, and anatomical location.  38 C.F.R. § 4.20; 
see 38 C.F.R. § 4.27 (providing specific means of listing 
diagnostic code for unlisted disease or injury).  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).


1.  Appeal from an Established Disability Rating

The veteran seeks an increased disability rating for his 
service-connected tinea versicolor, tinea pedis, and tinea 
manuum.  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's skin disability is evaluated as 10 percent 
disabling under Diagnostic Code (Code) 7814, tinea barbae.  
38 C.F.R. § 4.118.  Given the current diagnoses, the Board 
finds that the disability is more analogous to 
dermatophytosis, which is evaluated under Code 7813.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).

Notes to that section specify that certain diagnostic codes, 
including Code 7813, are to be rated as eczema, depending 
upon the location, extent, and repugnant or otherwise 
disabling character of manifestations.  Under Code 7806, a 10 
percent rating is assigned for disability due to eczema when 
there is exfoliation, exudation or itching, if involving an 
exposed surface or extensive area.  A 30 percent rating is 
award when there is exudation or constant itching, extensive 
lesions, or marked disfigurement.  A maximum schedular rating 
of 50 percent is in order for eczema with ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or when the disability is exceptionally 
repugnant.

In this case, the veteran generally complains of constant 
itching over nearly the entire body, even with medications, 
as well as occasional cracking and peeling skin.  Although 
the medical evidence failed to objective confirm active tinea 
versicolor, there is ample evidence of active tinea pedis 
with onychomycosis of the toenails.  The evidence also 
generally reflects the presence of scale on the hands without 
active flaring of tinea manuum.  In addition, the evidence 
tends to suggest the presence of moderate to severe xerosis, 
or dry skin, over the trunk and extremities.  While there is 
involvement of an extensive area of the body affected by the 
various skin disorders, as well as the veteran's complaints 
of constant itching, there are no extensive lesions marked 
disfigurement so as to merit the award of a 30 percent 
rating.  Absent such findings, it is concluded that the 
veteran has been appropriately rated and a higher rating is 
not warranted. 

In summary, the Board finds that, resolving doubt in the 
veteran's favor, the evidence supports entitlement to no 
greater than a 10 percent disability rating for tinea 
versicolor, tinea pedis, and tinea manuum.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.118, Codes 
7806, 7813 (1999).      
    
2.  Appeals from Initial Disability Ratings

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The Board observes that, in a claim of disagreement 
with the initial rating assigned following a grant of service 
connection, separate ratings can be assigned for separate 
periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993) (on a claim for an original or an 
increased rating, it is presumed that the veteran seeks the 
maximum benefit allowed by law and regulation, and it follows 
that such a claim remains in controversy when less than the 
maximum available benefit is awarded).  

A.  Osteoarthritis of the Left Ankle

The osteoarthritis of the left ankle is currently evaluated 
as 20 percent disabling under Code 5003, degenerative 
arthritis, and Code 5271, limitation of ankle motion.  
38 C.F.R. § 4.71a.  

The only other potentially applicable diagnostic code 
specifically concerning the ankle that provides for a 
disability rating greater than 20 percent is Code 5270, 
ankylosis of the ankle.  However, the evidence of record does 
not reveal evidence of ankylosis.  In addition, there is no 
evidence that the service-connected left ankle disability 
involves nonunion or malunion of the tibia and fibula.  
Therefore, Code 5262, impairment of the tibia and fibula, is 
not for application.  Accordingly, the Board finds that 
osteoarthritis of the left ankle is most appropriately 
evaluated under Codes 5003 and 5271.  Butts, 5 Vet. App. at 
539.

Under Code 5003, degenerative arthritis is evaluated 
according to limitation of motion of the affected joint.  
Code 5271 provides for a maximum schedular disability rating 
of 20 percent when there is marked limitation of ankle 
motion.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  See also 
38 C.F.R. § 4.59 (similar factors for consideration when 
there is disability due to arthritis).  However, when a 
disability is assigned the maximum rating for loss of range 
of motion, application of 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca is not required.  Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  

In this case, the veteran's left ankle disability is 
currently receiving a 20 percent evaluation, the maximum 
rating for limitation of motion.  Therefore, the Board does 
not need to consider functional loss.  However, even if the 
Board were to consider functional loss, the evidence only 
reveals some ankle tenderness.  There is no objective 
evidence of swelling, redness, deformity, instability, or 
crepitus.  Accordingly, the Board finds that the 
preponderance of the evidence is against awarding a 
disability rating greater than 20 percent for osteoarthritis 
of the left ankle.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.71a, Codes 5003 and 5271.    


B. PTSD

The veteran seeks an increased disability rating for his 
service-connected PTSD, which is evaluated under Code 9411.  
During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4).  Generally, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  However, when amended regulations 
expressly state an effective date and do not include any 
provision for retroactive applicability, application of the 
revised regulations prior to the stated effective date is 
precluded, notwithstanding Karnas.  38 U.S.C.A. § 5110(g); 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-
2000.  Therefore, prior to November 7, 1996, the Board may 
apply only the previous version of the rating criteria.  As 
of November 7, 1996, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.  

The Board notes that, in its April 1997 supplemental 
statement of the case, the RO applied both versions of the 
applicable regulations.  Accordingly, the Board may similarly 
consider each version of the regulations without determining 
whether the veteran will be prejudiced thereby.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Under the previous version of the rating schedule, a 10 
percent rating is awarded when disability is manifested by 
criteria less than for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent rating is 
assigned when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and when psychoneurotic symptoms result in 
reduced levels of initiative, flexibility, efficiency, and 
reliability as to produce definite industrial impairment.  
"Definite," as used here, should be construed to mean 
distinct, unambiguous, and moderately large in degree, more 
than moderate but less than rather large.  VAOGCPREC 9-93.  A 
50 percent rating is warranted when the ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired, and when by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  38 C.F.R. § 4.132, Code 9411 (in 
effect prior to November 7, 1996).

Also prior to the amendments, VA regulations specified that, 
in evaluating impairment resulted from a ratable psychiatric 
disorder, social inadaptability was to be evaluated only as 
it affected industrial inadaptability.  38 C.F.R. § 4.129 (in 
effect prior to November 7, 1996).  The principle of social 
and industrial inadaptability as the basic criterion for 
rating disability from mental disorders contemplates those 
abnormalities of conduct, judgment, and emotional reactions 
that affect economic adjustment, i.e., that produce 
impairment of earning capacity. Id. 

Under the amended regulations, a 10 percent rating is 
assigned when there is occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; when symptoms are controlled by 
continuous medication.  A 30 percent disability rating is 
appropriate when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
A 50 percent rating will be assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411 (1999).

In addition, the amended version of the regulations specify 
that, when evaluating the level of disability from a mental 
disorder, VA must consider the extent of social impairment, 
but may not assign an evaluation solely on the basis of 
social impairment.  38 C.F.R. § 4.126(b) (1999).  

1)  Disability Rating for PTSD before July 23, 1998

Prior to July 23, 1998, the veteran's PTSD is evaluated as 10 
percent disabling.  As shown by the evidence of record for 
this time period, the veteran's subjective complaints include 
anxiety, depression, fearfulness, a dislike for crowded 
places, regular nightmares with difficulty sleeping, 
emotional distress when reminded of the war, angry outbursts, 
irritability, hypervigilance, exaggerated startle response, 
and problems with concentration.  

Also during this time, the veteran denies having any 
significant social interaction outside his family.  In 
addition, he reports missing work two to three times a month 
due to PTSD symptoms and being unable to work around a lot of 
people.  However, the evidence throughout this time period 
shows that the veteran is married to his wife of many years.  
He reports having a good relationship with her and their 
children, as well as other family members.  Moreover, the 
evidence reflects a solid work history without evidence of 
being terminated from any employment.     

Objective findings from the July 1995 VA psychological and 
psychiatric examinations include mild anxiety with moderately 
pressured speech, depression, guilt, and well-controlled 
underlying paranoid trends.  There was no evidence of 
delusions, hallucinations, suicidal ideation, impaired 
judgment, cognitive deficits, psychogenic amnesia, diminished 
interest in significant activities, or restricted affect.  
Both of the VA examiners characterized the PTSD as mild.  

Considering this evidence, the Board finds that the evidence 
clearly establishes that the veteran's disability from PTSD 
prior to November 7, 1996, is productive of no more than mild 
social and industrial impairment.  38 C.F.R. § 4.132, Code 
9411 (1996).   

Findings from the February 1997 VA psychiatric examination 
were largely unchanged from the 1995 VA examination, 
including the veteran's status with his family and his job.  
That examiner stated that the veteran's psychosocial 
stressors were mild.  He assigned a GAF score of 70.  The 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (DSM-IV) indicates that 
GAF scores from 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

The Board finds that application of either version of the 
rating criteria from the date of the amendment does not 
result in a more favorable disability rating for the veteran.  
Specifically, the evidence fails to reveal the present of 
memory loss, suspiciousness, or panic attacks.  To the extent 
that anxiety, depression, and social estrangement are 
present, the symptoms are mild and not apparently productive 
of decreased work efficiency or intermittent inability to 
perform occupational tasks.  38 C.F.R. §§ 4.7, 4.130, Code 
9411 (1999).  Similarly, the evidence does not support an 
award of a higher rating when evaluated under the previous 
version of the regulations.  Again, the symptoms manifested, 
including the social aspects, are not shown by the evidence 
of record to result in definite impairment of industrial 
adaptability.  38 C.F.R. § 4.7 (1999); 38 C.F.R. §§ 4.129, 
4.132, Code 9411 (1996).   

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to a disability rating 
greater than 10 percent for PTSD before July 23, 1998.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.130, Code 9411 (1999); 38 C.F.R. §§ 4.129, 4.132, Code 9411 
(1996).  

2)  Disability Rating for PTSD as of July 23, 1998

As of July 23, 1998, the veteran's PTSD is rated as 30 
percent disabling.  For this time period, the veteran's 
status as to employment and family relationships is 
unchanged.  In addition, he reports that he was active in his 
church and had served as a volunteer coach for his son's 
football team, which he gave up for reasons unrelated to 
PTSD.  The veteran's subjective complaints were also 
essentially unchanged, although during the October 1999 VA 
examination, he reported that he thought he was more 
irritable.  

Objective evidence of disability for this time period 
consists of mild anxiety, moderate depression, and labile 
affect with tearfulness.  There was no evidence of thought 
disorder, psychosis, suicidal ideation, impaired intellectual 
functioning, or impaired judgment.  The practitioner from the 
July 1998 VA outpatient evaluation stated that psychosocial 
stressors were moderate and assigned a GAF score of 55.  The 
DSM-IV indicates that GAF scores from 51 to 60 are indicative 
of moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  However, based 
on essentially the same evidence, the examiner from the 
October 1999 VA psychiatric examination found that 
psychosocial stressors were mild and assigned a GAF score of 
70.

Again, the Board finds that neither version of the rating 
criteria results in a more favorable disability rating for 
PTSD.  Concerning the amended rating criteria, there is no 
evidence of flattened affect, speech or thought disorder, 
memory impairment, frequent panic attacks, or impaired 
judgment.  The veteran's anxiety and depression are not shown 
to reduce reliability or productivity.  38 C.F.R. § 4.130, 
Code 9411 (1999).  Similarly, when evaluating the evidence 
under the previous version of the regulations, the Board does 
not find considerable impairment of industrial adaptability 
due to psychoneurotic symptoms or social impairment.  The 
Board that the veteran in fact reports additional social 
contacts during this time, i.e., church activities and 
coaching.  Therefore, the disability picture does not more 
nearly approximate the criteria for a 50 percent rating under 
Code 9411.  38 C.F.R. §§ 4.7, 4.129, 4.132, Code 9411.  

In summary, the Board finds that the preponderance of the 
evidence is against awarding a disability rating greater than 
30 percent for PTSD as of July 23, 1998.  38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Code 
9411 (1999); 38 C.F.R. §§ 4.129, 4.132, Code 9411 (1996).  


ORDER

Service connection for a pulmonary disorder is denied. 

Entitlement to a disability rating greater than 10 percent 
for tinea versicolor, tinea pedis, and tinea manuum is 
denied.   

Entitlement to a disability rating greater than 20 percent 
for osteoarthritis of the left ankle is denied.     

Entitlement to a disability rating greater than 10 percent 
for PTSD before July 23, 1998 is denied.

Entitlement to a disability rating greater than 30 percent 
for PTSD as of July 23, 1998 is denied.  



		
	RENÉE M. PELLETIER
	Veterans Law Judge
	Board of Veterans' Appeals

 


